271 A.2d 631 (1970)
STATE
v.
Edward G. PLANTE.
No. 1251-M. P.
Supreme Court of Rhode Island.
December 22, 1970.
Herbert F. DeSimone, Atty. Gen., for respondent.
Edward G. Plante, pro se, Howard.
James Cardono, Public Defender, for petitioner.

ORDER
Respondent is directed to file his answer to the petition for habeas corpus and therein to show cause, if any he has, why the writ should not issue as prayed, said answer to be made in compliance with the provisions of Provisional Order No. 7, to which reference is made herein.
Motion for assistance of counsel is granted, and the Public Defender is directed to represent petitioner in the further prosecution of his petition for a writ of habeas corpus in this Court.